

116 HR 4669 IH: Maximizing Drug Coverage for Low-Income Seniors Act of 2019
U.S. House of Representatives
2019-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4669IN THE HOUSE OF REPRESENTATIVESOctober 11, 2019Ms. Stevens (for herself, Mrs. Hayes, Ms. Kuster of New Hampshire, and Ms. Sewell of Alabama) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for intelligent assignment of certain
			 subsidy eligible individuals auto-enrolled under Medicare prescription
			 drug plans and MA–PD plans.
	
 1.Short titleThis Act may be cited as the Maximizing Drug Coverage for Low-Income Seniors Act of 2019. 2.Providing for intelligent assignment of certain subsidy eligible individuals auto-enrolled under Medicare prescription drug plans and MA–PD plans (a)In generalSection 1860D–1(b)(1) of the Social Security Act (42 U.S.C. 1395w–101(b)(1)) is amended—
 (1)in subparagraph (C)— (A)by inserting after PDP region the following: or through use of an intelligent assignment process that is designed to maximize the access of such individual to necessary prescription drugs while minimizing costs to such individual and to the program under this part to the greatest extent possible. In the case the Secretary enrolls such individuals through use of an intelligent assignment process, such process shall take into account the extent to which prescription drugs necessary for the individual are covered in the case of a PDP sponsor of a prescription drug plan that uses a formulary, the use of prior authorization or other restrictions on access to coverage of such prescription drugs by such a sponsor, and the overall quality of a prescription drug plan as measured by quality ratings established by the Secretary; and
 (B)by striking Nothing in the previous sentence and inserting Nothing in this subparagraph; and (2)in subparagraph (D)—
 (A)by inserting after PDP region the following: or through use of an intelligent assignment process that is designed to maximize the access of such individual to necessary prescription drugs while minimizing costs to such individual and to the program under this part to the greatest extent possible. In the case the Secretary enrolls such individuals through use of an intelligent assignment process, such process shall take into account the extent to which prescription drugs necessary for the individual are covered in the case of a PDP sponsor of a prescription drug plan that uses a formulary, the use of prior authorization or other restrictions on access to coverage of such prescription drugs by such a sponsor, and the overall quality of a prescription drug plan as measured by quality ratings established by the Secretary; and
 (B)by striking Nothing in the previous sentence and inserting Nothing in this subparagraph. (b)Effective dateThe amendments made by subsection (a) shall apply with respect to plan years beginning with plan year 2022.
			